Title: General Orders, 24 August 1782
From: Washington, George
To: 


                  
                     Head Quarters August 24th 1782 Newburgh 
                     Parole
                     Countersigns
                  
                  Majer General Knox will please to order a field piece to each brigade—The Light infantry are to receive no more notwithstanding the order of the 21st for two.
                  No more Artillery is to be taken into the feild, ’till further orders—But the remainder of that corps, the sappers, and Miners, 10th Massachusetts regimt, and corps of Invalids are for Garrison and other duty at Westpoint the command of which for the present is given to Majer General Knox.
                  The 10th regiment and regiments of invalids are to remove to the point—the guards of the latter are to remain ’till releived from the Garrison—When the Army march, the regiment then next for fatigue is to remove to Westpoint to be releived weekly—and as the object of it is to aid the Garrison in the execution of the very necessary and important works which are carrying on at that place the Commander in Cheif most earnestly exhorts the Commanding and other officers of it and those which follow in succession to use their best endeavours to faciliate them as the season is advancing fast when the work must cease.
                  As the Troops at and in the vicinity of West point are to move by water the general desires that as few horses as possible may be brought to the Army because it will be very difficult as well as expensive to provide for them, and those which must of necessity be there will be injured in proportion as the number is encreased.  This restriction extends also to Waggons of which there can be occasion but for very few as the Camp will be near the water.
                  The Quarter Master General will provide Straw for the Army and have it deposited (under a Guard) at Verplanks point without delay.
               